                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


JOHNNESHA B.,1                            3:20-cv-01132-BR

            Plaintiff,                    OPINION AND ORDER

v.

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION,

            Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

            Attorneys for Plaintiff

SCOTT ASPHAUG
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021

       1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1    - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
BENJAMIN J. GROEBNER
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

            Attorneys for Defendant


BROWN, Judge.

      Plaintiff Johnnesha B.1 seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's applications

on behalf of Nymia H. for Childhood SSI and SSI under Title XVI

of the Social Security Act.   This Court has jurisdiction to

review the Commissioner's final decision pursuant to 42 U.S.C.

§ 405(g).

      For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                       ADMINISTRATIVE HISTORY

      On June 14, 2017, Plaintiff protectively filed an

application for Childhood SSI on behalf of Nymia H. who was under




      1
       Johnnesha B. filed the applications for Childhood
Supplemental Security Income (Childhood SSI) and Supplemental
Security Income (SSI) on behalf of her disabled child, Nymia H.
Johnnesha B., therefore, is the named Plaintiff.

2   - OPINION AND ORDER
18 years of age.   Tr. 133.2    Plaintiff alleges Nymia H.’s

disability onset date was November 1, 2006.       Tr. 133.   The

Commissioner denied the application initially and on

reconsideration.   An Administrative Law Judge (ALJ) held a

hearing on July 9, 2019.    Tr. 37-57.      Plaintiff and Nymia H. were

represented at the hearing.     Plaintiff, Nymia H., and a

vocational expert (VE) testified.

      The ALJ issued a decision on October 24, 2019, in which she

found Nymia H. is not disabled and, therefore, is not entitled to

benefits.   Tr. 20-33.    On May 8, 2020, that decision became the

final decision of the Commissioner when the Appeals Council

denied Plaintiff's request for review.       Tr. 1-6.   See Sims v.

Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

      Nymia H. was born on May 19, 2005, and was 14 years old at

the time of the hearing.    Tr. 133.

      Plaintiff alleges Nymia H. is disabled due to attention

deficit hyperactivity disorder (ADHD), depression, seizures, and

being a “habitual liar.”    Tr. 58.

      Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.       After carefully reviewing the



      2
        Citations to the official transcript of record filed by
the Commissioner on November 3, 2020, are referred to as "Tr."

3   - OPINION AND ORDER
medical records, this Court adopts the ALJ’s summary of the

medical evidence.     See Tr. 25-27.



                               STANDARDS

      The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).    To meet this burden a claimant under the age of 18

must demonstrate she is not “engaging in substantial gainful

activity” and has a “medically determinable physical or mental

impairment or combination of impairments that causes marked and

severe functional limitations, and that can be expected to cause

death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.”     20 C.F.R.

§ 416.906.     See also Jessica C. v. Comm'r, No. C20-5737 RSM, 2021

WL 1063431, at *1 (W.D. Wash. Mar. 18, 2021)(same).

      The court “will set aside a denial of Social Security

benefits only when the ALJ decision is ‘based on legal error or

not supported by substantial evidence in the record.’”     Trevizo

v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017)(quoting Benton ex

rel. Benton v. Barnhart, 331 F.3d 1030, 1035 (9th Cir. 2003).

“Substantial evidence means more than a mere scintilla, but less

than a preponderance.     It means such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Trevizo, 871 F.3d at 674 (quotation omitted).   When


4   - OPINION AND ORDER
“‘evidence is susceptible to more than one rational

interpretation, the ALJ's decision should be upheld.’”      Id. at

674-75 (quoting Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

2007)).    The court “‘must consider the entire record as a whole,

weighing both the evidence that supports and the evidence that

detracts from the Commissioner's conclusion, and may not affirm

simply by isolating a specific quantum of supporting evidence.’”

Trevizo, 871 F.3d at 675 (quoting Garrison v. Colvin, 759 F.3d

995, 1009 (9th Cir. 2014)).    The court may not substitute its

judgment for that of the Commissioner.     Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

      An individual under 18 years of age is eligible for

Childhood SSI payments based on disability when she is not

“engaging in substantial gainful activity” and has a “medically

determinable physical or mental impairment or combination of

impairments that causes marked and severe functional limitations,

and that can be expected to cause death or that has lasted or can

be expected to last for a continuous period of not less than 12

months.”   20 C.F.R. § 416.906.

      The Commissioner has developed a three-step sequential

inquiry to determine whether a claimant under 18 years of age is

disabled within the meaning of the Act.    20 C.F.R. § 416.924(a).


5   - OPINION AND ORDER
      At Step One the Commissioner determines whether the claimant

is engaged in substantial gainful activity.   If so, the claimant

is not disabled.   If the claimant is not engaged in substantial

gainful activity, the Commissioner proceeds to evaluate the

claimant’s application for benefits under Step Two.   20 C.F.R.

§ 416.924(b).

      At Step Two the Commissioner determines whether the claimant

has one or more severe impairments.   An impairment is severe when

it is more than a "slight abnormality or a combination of slight

abnormalities" and causes more than "minimal functional

limitations."   20 C.F.R. § 416.924(c).   If the claimant does not

have a severe impairment, the claimant is not disabled.    If the

claimant has a severe impairment, the Commissioner proceeds to

evaluate the claimant’s application under Step Three.     20 C.F.R.

§ 416.924(c).

      At Step Three the Commissioner determines whether the

claimant’s impairments “meet, medically equal, or functionally

equal” any of the impairments listed in the SSA regulations,

20 C.F.R. Part 404, Subpart P, Appendix 1.    20 C.F.R.

§ 416.924(d)(1).   If this equivalency test is met and the

statutory duration requirement is satisfied, the claimant is

found disabled before she reaches 18 years of age.    If the

claimant’s impairments do not meet, medically equal, or

functionally equal an impairment listed in the regulations, the


6   - OPINION AND ORDER
claimant is not disabled.      20 C.F.R. § 416.924(d).

        “An impairment functionally equals a Listing when the child

has marked limitations in two areas of functioning or an extreme

limitation in one area.”       Jessica C., 2021 WL 1063431, at *1

(citing 20 C.F.R. § 416.926a(a)).      “The six areas of functioning,

or domains, are:    (1) acquiring and using information,

(2) attending and completing tasks, (3) interacting and relating

with others, (4) moving about and manipulating objects,

(5) caring for oneself, and (6) health and physical well-being.”

20 C.F.R. § 416.926a(b)(1).      A marked limitation exists when an

impairment “seriously” interferes with the claimant’s “ability to

independently initiate, sustain, or complete activities.”

20 C.F.R. § 416.926a(e)(2).       An extreme limitation exists when a

claimant’s impairment interferes “very seriously” with her

“ability to independently initiate, sustain, or complete

activities.”    20 C.F.R. § 416.926a(e)(3).



                            ALJ’s FINDINGS

        At Step One the ALJ found Nymia H. had not engaged in any

substantial gainful activity since her June 14, 2017, application

date.    Tr. 23.

        At Step Two the ALJ found Nymia H. has the severe

impairments of “persistent depressive disorder” and oppositional

defiant disorder.    Tr. 23.


7   - OPINION AND ORDER
      At Step Three the ALJ concluded Nymia H. does not have an

impairment or combination of medically determinable impairments

that meets or medically equals one of the listed impairments in

20 C.F.R. part 404, subpart P, appendix 1.   The ALJ also found

Nymia H. “does not have an impairment or combination of

impairments that functionally equals the severity of the

listings.”   Tr. 24.   The ALJ found Nymia H. has a marked

limitation in “attending and completing tasks”; a “less than

marked limitation” in “acquiring and using information” and in

“interacting and relating with others”; and “no limitation” in

“moving about and manipulating things,” in her “ability to care

for herself,” and in her “health and physical well-being.”

Tr. 29-32.   Accordingly, the ALJ concluded Nymia H. does not have

“an impairment or combination of impairments that result in

either marked limitations in two domains of functioning or an

extreme limitation in one domain of functioning,” and, therefore,

Nymia H. is not disabled.   Tr. 32.



                             DISCUSSION

      Plaintiff contends the ALJ erred when she improperly failed

to consider the opinion of Juilen Coudra, Behavior Specialist.

      The ALJ is “not required to articulate how [she] consider[s]

evidence from nonmedical sources using the requirements” of

supportability, consistency, specialization, and length of


8   - OPINION AND ORDER
treatment relationship that the ALJ is required to use for

evaluation of medical sources.   20 C.F.R. § 416.920c(d).

      On September 14, 2017, Coudra completed a Teacher

Questionnaire Form in which he noted he has known Nymia H. for

two years and has seen her “intermittently throughout a regular

school week.”   Tr. 158.   Coudra noted Nymia H.’s “actual grade

level” was “5th and 6th,” but he did not know what her “current

instructional levels” were in reading, math, or written language.

Tr. 158.   Coudra stated Nymia H. has an “unusual degree of

absenteeism” and noted her “mother would keep her home for

multiple days, student rarely did a full week in school.”

Tr. 158.   In the domain for “acquiring and using information,”

Coudra stated Nymia H. has “a serious problem”     with “providing

organized oral explanations and adequate descriptions,” in

“expressing ideas in written form,” and in “applying problem-

solving skills in class discussions.”   Tr. 159.   Coudra noted

Nymia H.

           is very bright however due to her chronic absences
           and behavioral issues she misses a lot of
           instruction. Because of this she has fallen
           behind in academics below grade level, which leads
           to frustration whenever she can’t grasp a new
           concept. Often this leads to her acting out and
           getting into more trouble.

Tr. 159.   In the domain of “attending and completing tasks,”

Coudra stated Nymia H. has “a very serious problem” in 10 out of

13 areas “hourly.”   Coudra noted Nymia H. “could benefit from a


9   - OPINION AND ORDER
more structured schedule, establishing routines would give her

some regularity something she may not have at home.”     Tr. 160.

In the domain of “interacting and relating with others,” Coudra

stated Nymia H. has a “very serious problem” hourly in the areas

of “expressing anger appropriately,” “following rules,”

“respecting/obeying authority,” and “using adequate vocabulary

and grammar to express thoughts/ideas in general, everyday

conversation”; a “very serious problem” daily in the areas of

“relating experiences and telling stories,” “using language

appropriately [sic] to the situation and listener,” “introducing

and maintaining relevant and appropriate topics of conversation,”

and “taking turns in conversation”; and “a serious problem” daily

in “making and keeping friends” and “asking permission

appropriately.”   Tr. 161.   Coudra noted various behavior-

modification strategies were implemented for Nymia H. including

“break space,” removal from class, suspension, “special jobs

around school,” and being a teacher’s aide.   Tr. 161.   In the

domain of “caring for . . . herself,” Coudra stated Nymia H. has

“a very serious problem” daily in the areas of “handling

frustration appropriately,” “being patient when necessary,”

“responding appropriately to changes in own mood,” and “using

appropriate coping skills to meet daily demands of school

environment.”   Tr. 163.   Coudra stated Nymia H. does not have any

problem in the domain of “moving about and manipulating objects.”


10 - OPINION AND ORDER
Tr. 162.   Coudra noted Nymia H. “misses a lot of school.   Mother

will say she is sick but not sure if this is true.”   Tr. 164.

     The ALJ referenced Coudra’s statements in her decision, in

her evaluation of the six domains of functioning, and in her

conclusion that Nymia H. does not have either marked limitations

in two areas of functioning or an extreme limitation in one area

of functioning.   Although the ALJ did not articulate specific

reasons for partially rejecting Coudra’s assessment of Nymia H.’s

limitations, the ALJ noted in her opinion that other evidence in

the record reflected Nymia H. is not as limited as Coudra

indicated.   For example, on October 28, 2017, Gregory Cole,

Ph.D., examining psychologist, conducted a psychodiagnostic

examination of Nymia H., administered psychological assessments,

and noted Nymia H. has “problems with attention and

concentration” as well as below-average immediate- and delayed-

memory capabilities.   Tr. 223-24.   Dr. Cole, however, also noted

Nymia H. presented with a good mood, congruent affect, good eye

contact, and relaxed posture, and she was able to “complete a

simple multi-step task, with no errors.”   In addition, Dr. Cole

stated there “was some evidence of poor effort” by Nymia H. on

testing.   Tr. 224.   Dr. Cole concluded Nymia H. “could benefit

from follow-up psychological services and behavioral medication

management.”   Tr. 224.   On November 17, 2017, Melyna Kimball,

Nymia H.’s math teacher, filled out a teacher questionnaire in


11 - OPINION AND ORDER
which she noted Nymia H. does not have any “very serious problem”

in the domains of “acquiring and using information,” “interacting

and relating with others,” or “caring for . . . herself,” but she

has a “very serious problem” in two out of ten areas in the

domain of “attending and completing tasks.”   Tr. 184-88.

     The ALJ also pointed out that the record reflects Plaintiff

has some secondary-gain motive.   The ALJ noted Nymia H. was seen

on November 6, 2018, by Deborah Pack-Patton, Psy.D., treating

psychologist.   Dr. Pack-Patton reported Plaintiff stated Nymia H.

“is depressed and needs to see a counselor as [Plaintiff] wants

[Nymia H.] identified as disabled in order to get a larger

apartment.”   Tr. 277.   Dr. Pack-Patton stated Nymia H. is “not on

an IEP,” Plaintiff does not want Nymia H. to be on an IEP, and

Plaintiff “just wants a signature on a piece of paper saying

[Nymia H.] is disabled so she (mother) can get a larger apartment

with separate bedrooms for [Nymia H.] and her brother because

they fight with each other.”   Tr. 277.   Dr. Pack-Patton advised

Plaintiff that she was “unable to sign that type of document

because [she did] not have any information that indicates [Nymia

H.] is disabled,” at which point Plaintiff said “that is the only

reason she came to the appointment.”   Tr. 277.   Plaintiff and

Nymia H. “walk[ed] out of the office, with mother asking to see a

manager because she is not happy with [Behavioral Health].”

Tr. 277.   Dr. Pack-Patton consulted with Nymia H.’s primary-care


12 - OPINION AND ORDER
provider, Seth Williams, M.D., about her interaction with Nymia

H., and Dr. Williams “state[d] there is no indication that [Nymia

H.] is disabled.”   Tr. 278.

     The ALJ also noted Plaintiff failed to bring Nymia H. to

treatment consistently.    For example, on November 8, 2018,

Cherrie Padua, M.H.P., recommended Nymia H. undergo individual

therapy for one hour every other week and family therapy for one

hour every week for 12 months.   The record, however, reflects

Nymia H. did not attend any therapy sessions at Lifeworks from

November 8, 2018, through December 17, 2018, because Plaintiff

was too busy to bring her to appointments or to schedule

appointments.   Tr. 294-301.   On January 15, 2019, Nymia H. was

discharged from therapy for failure to engage in services.

Tr. 318.   On May 20, 2019, Rachel Sayer, M.A., Q.M.H.P.,

recommended Nymia H. engage in individual and family therapy “2-

4x per month for the next 6-12 months in order to address

symptoms” of depression.    Tr. 313.   The record contains only one

mental-health treatment note in June 2019 before the hearing in

this matter on July 9, 2019.   Tr. 316.

     Coudra is not a medical source.      As noted, the ALJ is

required to evaluate supportability, consistency, specialization,

and length-of-treatment relationship of medical sources, but the

ALJ is “not required to articulate how [she] consider[s] evidence

from nonmedical sources.”   20 C.F.R. § 416.920c(d).    The ALJ,


13 - OPINION AND ORDER
therefore, was not required to specifically articulate why she

did not adopt all of the limitations noted by Coudra.   The ALJ,

however, referenced Coudra’s statements throughout her decision

and pointed out other areas in the record that contradicted or

that did not support Coudra’s statements.

     On this record, therefore, the Court concludes the ALJ did

not err when she did not specifically articulate reasons for

partially rejecting Coudra’s statements regarding Nymia H.’s

limitations because the ALJ was not required to do so, and, in

any event, she provided legally sufficient reasons supported by

substantial evidence in the record for declining to adopt

Coudra’s statements in full.



                           CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this 25th day of May, 2021.


                                    /s/ Anna J. Brown


                               ANNA J. BROWN
                               United States Senior District Judge




14 - OPINION AND ORDER
